DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Beagle et al. (US 6,120,189).
Regarding Claim 1:
Beagle et al. teaches a piston (100), comprising: a first center bore (30-1) and a second center bore (30-3) configured to receive a piston pin (20), wherein: the first center bore and the second center bore have different diameters (Fig 1 – 2, 20-1 and 20-5); and an axis (A) of the first center bore extends parallel to an axis (B) of the second center bore.
	Regarding Claim 2:
Beagle et al. teaches further comprising the piston pin, wherein, in a fitted state, the piston pin is arranged to form a positive interlock in the first center bore and the second center bore (Figs 2 and 6).
	Regarding Claim 3:
Beagle et al. teaches the piston pin has at least two different outside diameters (Figs 1 and 2, Col 2 lines 48 – 67).
	Regarding Claim 4:
Beagle et al. teaches the axis of the first center bore is offset from the axis of the second center bore in a stroke direction (Figs 1 and 2, Col 2 lines 48 – 67).
	Regarding Claim 5:
Beagle et al. teaches the axis of the first center bore is offset from the axis of the second center bore in a direction extending transversely to a stroke direction (figs 1 and 2).
	Regarding Claim 6:
Beagle et al. teaches the axis of the first center bore is offset from the axis of the second center bore in a stroke direction and in a direction extending transversely to the stroke direction (figs 1 and 2).
	Regarding Claim 7:
Beagle et al. teaches the axis of the first center bore and the axis of the second center bore are offset from one another by an offset distance of 0.2 mm to 3 mm (col 2 lines 45 – 47).
	Regarding Claims 8 and 9:
Beagle et al. teaches a first cylindrical longitudinal end area having a first outside diameter and a first cylinder axis; a second cylindrical longitudinal end area having a second outside diameter and a second cylinder axis; wherein the first outside diameter and the second outside diameter are different from one another; and wherein the first cylinder axis and the second cylinder axis are offset from one another (Figs 1 and 2, Col 2 lines 45 – 67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beagle et al. (US 6,120,189) and in view of Hritz (US 2018/0100493).
Regarding Claims 10 – 20:
Beagle et al. teaches all of the claimed limitations, and specifically for the piston to be used in a compressor, but does not teach for the piston to be used in an oil-free compressor
However, Hritz teaches an oil-free compressor with a piston pin construction (Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the oil-free compressor of Hritz with the piston of Beagle in order to utilize the cooling effects of the oil-free compressor while the piston construction transfers rotary motion from the crankshaft to the compressor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747